     Case 2:20-cv-00028-BMM Document 16 Filed 10/24/20 Page 1 of 3



John Meyer, MT Bar # 11206
Cottonwood Environmental Law Center
P.O. Box 412
Bozeman, MT 59771
(406) 546-0149 | Phone
John@cottonwoodlaw.org

Counsel for Plaintiffs


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION



COTTONWOOD ENVIRONMENTAL               )
LAW CENTER; MONTANA RIVERS;            )     Case No. 2:18-CV-00028-BMM
and GALLATIN WILDLIFE                  )
ASSOCIATION,                           )
                                       )        DECLARATION OF
                                       )        JOE GUTOWSKI
             Plaintiff,                )
                                       )
                vs.                    )
                                       )
RON EDWARDS, in his official           )
capacity as Manager of Big Sky Water   )
and Sewer District; and BIG SKY        )
WATER AND SEWER DISTRICT.              )
                                       )
                                       )
             Defendants.               )
                                       )
    Case 2:20-cv-00028-BMM Document 16 Filed 10/24/20 Page 2 of 3



I, Joe Gutowksi, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

1. I have personal knowledge of the matters stated herein and, if called as a
   witness, would competently testify.

2. I submit this declaration on my own behalf and as a member of
   Cottonwood, Montana Rivers, and Gallatin Wildlife Association.

3. I am a resident of Bozeman, Montana.

4. I have been a member of Cottonwood Environmental Law Center and
   Gallatin Wildlife Association for several years.

5. As a member of Cottonwood and Gallatin Wildlife Association, I donate
   time and money to these organizations.

6. I am the President of Montana Rivers, a nonprofit dedicated to protecting
   water quality and quantity in Montana. I have been fighting to protect the
   Watershed for over 20 years.

7. I have been enjoying the West Fork of the Gallatin and Gallatin River
   watershed (the Watershed) for more than 20 years. I used to recreate on
   the West Fork of the Gallatin River and the Gallatin River on a regular
   basis.

8. Part of my enjoyment stems from recreating in the area through fishing,
   skiing, hunting, observing the scenery and wildlife watching.

9. This area is important to me because it is in a convenient location and
   close to Bozeman.

10. I have fought to stop Big Sky Water and Sewer District from building a
   pipeline to discharge pollutants into the West Fork of the Gallatin River
   and the Gallatin River itself.

11. I am concerned about Big Sky Water and Sewer District discharging
   nutrients and pharmaceuticals into the Watershed.

12. I have plans to fish the West Fork of the Gallatin River east
   (downstream) of Big Sky Water and Sewer District’s Water Resources
    Case 2:20-cv-00028-BMM Document 16 Filed 10/24/20 Page 3 of 3



   Recovery Facility next summer between June and August, contingent
   upon my health.

13. The Plaintiffs have filed this lawsuit because the Big Sky Water and
   Sewer District is currently illegally discharging pollutants into the West
   Fork of the Gallatin.

14. My recreational interest in fishing the Gallatin River is harmed by the
   Defendants’ illegal discharge of pollutants. The pollutants harm fish and
   the aquatic species they consume through habitat degradation.

15. Degraded water quality in the Watershed negatively affects my
   enjoyment while recreating. I have fought to protect this watershed for
   decades, and know that the Department of Environmental Quality already
   considers the West Fork of the Gallatin to be an impaired waterbody.
   The Big Sky Water and Sewer District’s continued discharge of
   pollutants and pharmaceuticals into the Watershed harms my interest in
   the water.

16. If the pollutant discharge is not enjoined, my opportunities to recreate
   and wildlife watch in the Watershed will be harmed. Failure to stop this
   illegal discharge will cause irreparable harm to my scientific,
   recreational, and aesthetic interests.

17. Enjoining the discharge of pollutants will redress my conservation,
   recreational, and aesthetic interests in the Watershed.

I declare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge.

Date: October 24, 2020.
